Case: 13-7053    Document: 8     Page: 1   Filed: 04/25/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   LARRY J. CANTY,
                   Claimant-Appellant,
                            v.
   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
                __________________________

                        2013-7053
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1521, Judge William A. Moor-
man.
              __________________________

  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.

PER CURIAM.
                       ORDER
    On February 11, 2013 order, the court directed the
parties to show cause why this appeal should not be
dismissed as untimely. Larry J. Canty has not responded
to the order. The Secretary of Veterans Affairs responds.
Case: 13-7053        Document: 8   Page: 2      Filed: 04/25/2013




LARRY CANTY   v. SHINSEKI                                     2

    On November 7, 2012, the United States Court of Ap-
peals for Veterans Claims entered judgment in Canty’s
case. The court received Canty’s notice of appeal on
January 16, 2013, 70 days after the date of judgment.
     To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). The statutory
deadline for taking an appeal to this court is jurisdiction-
al, mandatory, and cannot be waived. See Bowles v.
Russell, 551 U.S. 205, 214 (2007); see also Henderson v.
Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the language of
Section 7292(a) “clearly signals an intent” to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals). Be-
cause Canty’s appeal as to the underlying judgment was
filed outside of the statutory deadline for taking an appeal
to this court, we must dismiss the appeal
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26